Exhibit 10.1

FIFTH AMENDMENT

THIS FIFTH AMENDMENT (the “Amendment”) is made and entered into as of July 6,
2011, by and between 4350 LA JOLLA VILLAGE LLC, a Delaware limited liability
company, (“Landlord”) and MEDICINOVA, INC., a Delaware corporation (“Tenant”).

RECITALS

 

A.

Landlord and Tenant are parties to that certain lease dated January 28, 2004,
which lease has been previously amended by a First Amendment dated August 10,
2004, a Second Amendment dated March 21, 2005, a Third Amendment dated
January 31, 2008 and Fourth Amendment dated October 3, 2008 (collectively, the
“Lease”). Pursuant to the Lease, Landlord has leased to Tenant space currently
containing approximately 12,699 rentable square feet described as Suite Nos.
900, 950 (“Suite 950”), 960, and 970 (collectively, the “Original Premises”), on
the 9th floor of the building located at 4350 La Jolla Village Drive, San Diego,
California (the “Building”).

 

B. The Lease by its terms shall expire on August 31, 2011 (“Third Prior
Termination Date”), and the parties desire to extend the Term of the Lease with
respect to Suite 950 only consisting of 5,089 rentable square feet as depicted
in Exhibit A hereof, all on the following terms and conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

I. Extension. The Term of the Lease with respect to Suite 950 only is hereby
extended and shall expire on May 31, 2012 (“Fourth Extended Termination Date”),
unless sooner terminated in accordance with the terms of the Lease. That portion
of the Term commencing the day immediately following the Third Prior Termination
Date (“Fourth Extension Date”) and ending on the Fourth Extended Termination
Date shall be referred to herein as the “ Fourth Extended Term”. From and after
the Fourth Extension Date, the “Premises” as defined in the Lease shall mean
Suite 950 consisting of 5,089 rentable square feet.

 

II. Base Rent. As of the Fourth Extension Date, the schedule of Base Rent
payable with respect to the Premises during the Fourth Extended Term is the
following:

 

Months of Term or Period

   Monthly Rate Per
Square Foot      Monthly Base Rent  

9/1/11-5/31/12

   $ 2.45       $ 12,468.00   

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

III. Expenses and Taxes. For the period commencing on the Fourth Extension Date
and ending on the Fourth Extended Termination Date, Tenant shall be obligated to
pay Tenant’s Pro Rata Share of Expenses and Taxes accruing in connection with
the Premises in accordance with the terms of the Lease. In addition, Tenant’s
Pro Rata Share for the Premises commencing on the Fourth Extension Date and
ending on the Fourth Extended Termination Date shall be 2.63%.

 

IV. Security Deposit. Provided Tenant is not in default, effective as of the
Substitution Effective Fourth Extension Date, the Security Deposit held by
Landlord as provided under Section 6 of the Lease, as amended, as security for
payment of Rent and the performance of the other terms and conditions of the
Lease by Tenant shall be reduced from $89,664.00 to $44,832.00. Provided Tenant
is not in default, Landlord shall return to Tenant the excess Security Deposit
in the amount of $44,832.00 within a reasonable time after the Fourth Extension
Date.

 

V. Improvements to Premises.

 

  A. Condition of Premises. Tenant is in possession of the Premises and accepts
the same “as is” without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Amendment.

 

  B. Tenant Improvements. Landlord shall cause its contractor to demise the
reception are in the Premises pursuant to the demising plan prepared by Gensler
dated January 26, 2011 (“Tenant Improvements”). All such improvements shall be
set forth at one time by Tenant as part of a single plan, it being understood
that Landlord shall not be required to undertake multiple jobs. All materials
and finishes utilized in completing the Tenant Improvements shall be Landlord’s
building standard. Should Landlord submit any matter to Tenant for approval,
Tenant shall approve or reasonably disapprove same (with reasons specified)
within 3 business days.

It is understood that the Tenant Improvements shall be done during Tenant’s
occupancy of the Premises. In this regard, Tenant agrees to assume any risk of
injury, loss or damage which may result and that no rental abatement shall
result while the Tenant

 

1



--------------------------------------------------------------------------------

Improvements are completed in the Premises. Tenant further agrees that it shall
be solely responsible for relocating its office equipment, furniture and
furnishings in the Premises to accommodate such improvement work.

 

VI. Parking. Notwithstanding any contrary provision in Exhibit G to the Lease,
“Parking Agreement,” as amended, effective as of the Fourth Extension Date,
Landlord shall lease to Tenant, and Tenant shall lease from Landlord, 17
unreserved parking spaces in the Parking Facility at the rate of $55.00 per
stall per month through the Fourth Extended Term.

 

VII. SDN List. Tenant hereby represents and warrants that neither Tenant nor any
officer, director, employee, partner, member or other principal of Tenant
(collectively, “Tenant Parties”) is listed as a Specially Designated National
and Blocked Person (“SDN”) on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (OFAC). In the event Tenant
or any Tenant Party is or becomes listed as an SDN, Tenant shall be deemed in
breach of this Lease and Landlord shall have the right to terminate the Lease
immediately upon written notice to Tenant.

 

VIII. GENERAL.

 

  A. Effect of Amendments. The Lease shall remain in full force and effect
except to the extent that it is modified by this Amendment.

 

  B. Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant and can be changed only by a writing signed by Landlord and
Tenant. There have been no additional oral or written representations or
agreements. Under no circumstances shall Tenant be entitled to any rent
abatement, improvement allowance, leasehold improvements, or any similar
economic incentives that may have been provided Tenant in connection with
entering into the Lease, unless specifically set forth in this Amendment.

 

  C. Counterparts. If this Amendment is executed in counterparts, each is hereby
declared to be an original; all, however, shall constitute but one and the same
amendment. In any action or proceeding, any photographic, photostatic, or other
copy of this Amendment may be introduced into evidence without foundation.

 

  D. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.

 

  E. Authority. If Tenant is a corporation, limited liability company or
partnership, or is comprised of any of them, each individual executing this
Amendment for the corporation, limited liability company or partnership
represents that he or she is duly authorized to execute and deliver this
Amendment on behalf of such entity and that this Amendment is binding upon such
entity in accordance with its terms.

 

  F. Attorneys’ Fees. The provisions of the Lease respecting payment of
attorneys’ fees shall also apply to this Amendment.

 

  G. Execution of Amendment. Submission of this Amendment by Landlord is not an
offer to enter into this Amendment but rather is a solicitation for such an
offer by Tenant. Landlord shall not be bound by this Amendment until Landlord
has executed and delivered the same to Tenant.

 

  H. Nondisclosure of Terms. Except (i) as required by law; (ii) in connection
with a dispute or litigation hereunder; (iii) as required by subpoena; or
(iv) pursuant to regulations and statutes for publicly traded entities, Tenant
agrees that neither Tenant nor its agents or any other parties acting on behalf
of Tenant shall disclose any matters set forth in this Amendment or disseminate
or distribute any information concerning the terms, details or conditions hereof
to any person, firm or entity without obtaining the express written consent of
Landlord, which consent will not be unreasonably withheld, conditioned or
delayed. Landlord acknowledges that Tenant is required to file this Amendment
with the Securities Exchange Commission.

[SIGNATURES ON FOLLOWING PAGE]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD:     TENANT:

4350 LA JOLLA VILLAGE LLC,

a Delaware limited liability company

   

MEDICINOVA, INC.,

a Delaware corporation

By:   /s/ Steven M. Case     By:   /s/ Yuichi Iwaki   Steven M. Case    
Printed Name:   Yuichi Iwaki   Executive Vice President, Leasing     Title:  
President & CEO By:   /s/ Michael T. Bennett     By:   /s/ Michael Coffee  
Michael T. Bennett     Printed Name:   Michael Coffee   Senior Vice President,
Operations     Title:   Interim CFO, Secretary

 

3



--------------------------------------------------------------------------------

LOGO [g208117g29m45.jpg]